             Case 3:20-cv-00917-HZ         Document 155              Filed 08/27/20   Page 1 of 2




    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                                UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                        PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                      3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all           NOTICE OF DEADLINE FOR CITY’S
    others similarly situated, MICHELLE                    RESPONSE TO PLAINTIFFS’ AMENDED
    “MISHA” BELDEN, in an individual capacity              MOTION FOR FINDING OF CONTEMPT
    and on behalf of themselves and all others             AND FOR SANCTIONS AGAINST
    similarly situated, ALEXANDRA JOHNSON,                 DEFENDANT CITY OF PORTLAND
    in an individual capacity and on behalf of
    themselves and all others similarly situated,

                   PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                   DEFENDANTS.


           The parties filed a Joint Status Report and Rule 26(f) Conference Report on August 14,

    2020 (Dkt. No. 152). Pursuant to that Joint Status Report, the parties agreed that the City’s

Page 1 –   NOTICE OF DEADLINE FOR CITY’S RESPONSE TO PLAINTIFFS’ AMENDED
           MOTION FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
             Case 3:20-cv-00917-HZ          Document 155             Filed 08/27/20   Page 2 of 2




    response to Plaintiffs’ Amended Motion for Finding of Contempt and for Sanctions Against

    Defendant City of Portland, would be due fourteen days from the date that the last declaration

    was filed. While the last declaration was filed on August 13, 2020, plaintiffs provided the video

    exhibits for their declarations to the City on August 21, 2020. The City therefore submits this

    notice, informing the Court that the City’s response will be filed by September 4, 2020, fourteen

    days following the City’s receipt of the exhibits related to plaintiffs’ declarations in support of

    Plaintiffs’ Amended Motion for Finding of Contempt and for Sanctions Against Defendant City

    of Portland.

           Dated: August 27, 2020


                                                         Respectfully submitted,



                                                         /s/ Naomi Sheffield
                                                         J. SCOTT MOEDE, OSB 934816
                                                         Chief Deputy City Attorney
                                                         scott.moede@portlandoregon.gov
                                                         NAOMI SHEFFIELD, OSB 170601
                                                         Deputy City Attorney
                                                         naomi.sheffield@portlandoregon.gov
                                                         ROBERT YAMACHIKA, OSB 065560
                                                         Senior Deputy City Attorney
                                                         rob.yamachika@portlandoregon.gov
                                                         Portland City Attorney’s Office
                                                         1221 SW 4th Ave., Rm. 430
                                                         Portland, OR 97204
                                                         Telephone: (503) 823-4047
                                                         Facsimile: (503) 823-3089
                                                         Of Attorneys for Defendant City of Portland




Page 2 –   NOTICE OF DEADLINE FOR CITY’S RESPONSE TO PLAINTIFFS’ AMENDED
           MOTION FOR FINDING OF CONTEMPT AND FOR SANCTIONS
                                         PORTLAND CITY ATTORNEY’S OFFICE
                                            1221 SW 4TH AVENUE, RM 430
                                             PORTLAND, OREGON 97204
                                                   (503) 823-4047
